 



EXHIBIT 10.2
CHANGE IN CONTROL AGREEMENT
     This Change in Control Agreement is entered into this 1st day of
September 2006, between Methode Electronics, Inc., a Delaware corporation (the
“Company”), and Douglas A. Koman (the “Executive”).
WITNESSETH:
     WHEREAS, Executive is employed by the Company or one of its wholly-owned
subsidiaries (referred to collectively as the “Company”) and the Company desires
to provide certain security to Executive in connection with any potential change
in control of the Company; and
     NOW, THEREFORE, it is hereby agreed by and between the parties, for good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, as follows:
     1. Payments and Benefits Upon a Change in Control. If within twenty-four
(24) months after a Change in Control (as defined below) or during the Period
Pending a Change in Control (as defined below): (i) the Company shall terminate
Executive’s employment with the Company without Good Cause (as defined below),
or (ii) Executive shall voluntarily terminate such employment with Good Reason
(as defined below), the Company shall, within 30 days of Executive’s Employment
Termination (as defined below), make the payments and provide the benefits
described below.
     (a) Salary Payment. The Company shall make a lump sum cash payment to
Executive equal to three times the Executive’s Annual Salary (as defined below).
     (b) Bonuses. The Company shall make a lump sum cash payment to Executive
equal to the sum of the following amounts: (i) a bonus equal to three times the
lesser of: (a) the Executive’s target bonus amount for the fiscal year in which
Executive’s Employment Termination occurs, or (b) the bonus the Executive earned
in the prior fiscal year (however, if the Executive’s Employment Termination
takes place in the 2007 fiscal year, this amount shall be the Executive’s target
bonus amount for 2007); provided, however, that if the target bonus amount for
the fiscal year has not yet been determined as of the date of the Executive’s
Employment Termination, then the bonus amount payable hereunder shall be
calculated based on the Executive’s target bonus amount for the previous fiscal
year, regardless of whether such bonus was actually earned; plus (ii) all of
Executive’s unpaid, but accrued matching bonus pursuant to the Longevity
Contingent Bonus Plan. Payments made pursuant to subsection (i) above shall not
be subject to matching pursuant to the Longevity Contingent Bonus Plan.
     (c) Welfare Benefit Plans. With respect to each Welfare Benefit Plan (as
defined below), for the period beginning on Executive’s Employment Termination
and ending on the earlier of: (i) thirty-six (36) months following Executive’s
Employment Termination, or (ii) the date Executive becomes covered by a welfare
benefit plan or

 



--------------------------------------------------------------------------------



 



program maintained by an entity other than the Company which provides coverage
or benefits substantially equivalent to such Welfare Benefit Plan, Executive
shall continue to participate in such Welfare Benefit Plan on the same basis and
at the same cost to Executive as was the case immediately prior to the Change in
Control (or, if more favorable to Executive, as was the case at any time
hereafter), or, if any benefit or coverage cannot be provided under a Welfare
Benefit Plan because of applicable law or contractual provisions, Executive
shall be provided with substantially similar benefits and coverage for such
period. Immediately following the expiration of the continuation period required
by the preceding sentence, Executive shall be entitled to continued group health
benefit plan coverage (so-called “COBRA coverage”) in accordance with
Section 498OB of the Internal Revenue Code of 1986, as amended (the “Code”), it
being intended that COBRA coverage shall be consecutive to the benefit and
coverage provided for in the preceding sentence.
     (d) Employment. This Agreement shall not be construed as creating an
express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.
     2. Definitions. For purposes of this Agreement:
     (a) “Annual Salary” shall mean Executive’s salary at the greater of
(i) Executive’s annualized base salary (including Executive’s monthly car
allowance) in effect on the date of the Change in Control, or (ii) Executive’s
annualized base salary in effect on Executive’s Employment Termination.
     (b) “Change in Control” shall be deemed to have occurred if:

  (i)   any “person” (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act, other than any Subsidiary, any employee benefit plan of the
Company or a Subsidiary is or becomes a beneficial owner, directly or
indirectly, of stock of the Company representing 25% or more of the total voting
power of the Company’s then outstanding stock;     (ii)   a tender offer (for
which a filing has been made with the SEC which purports to comply with the
requirements of Section 14(d) of the Exchange Act and the corresponding SEC
rules) is made for the stock of the Company. In case of a tender offer described
in this paragraph (ii), the “Change of Control” will be deemed to have occurred
upon the first to occur of: (A) any time during the offer when the person (using
the definition in (i) above) making the offer owns or has accepted for payment
stock of the Company with 25% or more of the total voting power of the Company’s
outstanding stock, or (B) three business days before the offer is to terminate
unless the offer is withdrawn first, if the person making the offer could own,
by the terms of the offer plus any shares

2



--------------------------------------------------------------------------------



 



      owned by this person, stock with 50% or more of the total voting power of
the Company’s outstanding stock when the offer terminates; or     (iii)  
individuals who were the Board’s nominees for election as directors of the
Company immediately prior to a meeting of the shareholders of the Company
involving a contest for the election of directors shall not constitute a
majority of the Board following the election.

     (c) “Employment Termination” shall mean the effective date of:
(i) Executive’s voluntary termination of employment with the Company with Good
Reason, or (ii) the termination of Executive’s employment by the Company without
Good Cause.
     (d) “Good Cause” shall mean: (i) Executive’s conviction of a felony;
(ii) Executive’s commission of any act or acts of personal dishonesty intended
to result in substantial personal enrichment to Executive to the detriment of
the Company; or (iii) repeated violations of Executive’s responsibilities which
are demonstrably willful and deliberate, provided that such violations have
continued more than ten days after the Board of Directors of the Company has
given written notice of such violations and of its intention to terminate
Executive’s employment because of such violations.
     (e) “Good Reason” shall exist if, without Executive’s express written
consent:

  (i)   The Company shall materially reduce the nature, scope or level of
Executive’s responsibilities from the nature, scope or level of such
responsibilities prior to the Change in Control (or prior to the Period Pending
a Change in Control), or shall fail to provide Executive with adequate office
facilities and support services to perform such responsibilities.     (ii)   The
Company shall require Executive to move Executive’s principal business office
more than 25 miles from Executive’s principal business office at the time of
this Agreement, or assign to Executive duties that would reasonably require such
move; provided, however, that if Executive’s principal business office is not
located at the Company’s then current corporate headquarters, and the Company
requires Executive to move Executive’s principal business office to such
corporate headquarters, or assigns to Executive duties that would reasonably
require such move, such actions shall not constitute “Good Reason” under this
subsection (ii).     (iii)   The Company shall require Executive, or assign
duties to Executive which would reasonably require Executive, to increase, by
more than twenty-four, the number of normal working days (determined at the time
of this Agreement) that Executive spends

3



--------------------------------------------------------------------------------



 



      away from Executive’s principal business office during any consecutive
twelve-month period.     (iv)   The Company shall reduce Executive’s Annual
Salary below that in effect as of the date of this Agreement (or as of the
Change in Control, if greater).     (v)   The Company shall materially reduce or
fail to continue in effect any cash or stock-based incentive or bonus plan,
retirement plan, welfare benefit plan, or other benefit plan, program or
arrangement, unless the aggregate value (as computed by an independent employee
benefits consultant selected by the Company) of all such incentive, bonus,
retirement and benefit plans, programs and arrangements provided to Executive is
not materially less than their aggregate value as of the date of this Agreement
(or as of the Change in Control, if greater).     (vi)   If the Board of
Directors fails to act in good faith with respect to the Company’s obligations
hereunder, or the Company breaches its obligations hereunder.

     (f) “Period Pending a Change in Control” shall mean the period between the
time an agreement is entered into by the Company with respect to a merger or
other business combination of the Company, which would constitute a Change in
Control, and the effective time of such merger or other business combination of
the Company.
     (g) “Welfare Benefit Plan” shall mean each welfare benefit plan maintained
or contributed to by the Company, including, but not limited to a plan that
provides health (including medical and dental), life, accident or disability
benefits or insurance, or similar coverage, in which Executive was participating
at the time of the Change in Control.
     3. Salary to Date of Employment Termination. The Company shall pay to
Executive any unpaid salary or other compensation of any kind earned with
respect to any period prior to Executive’s Employment Termination, including,
but not limited to a lump sum cash payment for accumulated but unused vacation
earned through such Employment Termination.
     4. Other Incentive Plans. Except as otherwise provided herein, nothing in
this Agreement shall impair or impact the vesting of any restricted stock, stock
options, cash incentives or other form of compensation or benefits provided
under any other plan, program or arrangement.
     5. Restricted Stock and Cash Awards.
     (a) Restricted Stock Award Agreements. The Parties agree that the
Restricted Stock Award Agreements (Executive Award/Performance Based) dated
June 18, 2004 and June 15, 2005 between the Executive and the Company
(“Restricted Stock Award Agreements”) shall be amended by replacing the phrase
“a fraction, the numerator of

4



--------------------------------------------------------------------------------



 



which is the number of months elapsed since May 1, 2004 [or 2005] (rounded up)
and the denominator of which is 36” in the last sentence of Section 6(c) with
the phrase “the percentage set forth in Exhibit C (Column (d)) corresponding to
the number of months elapsed since May 1, 2004 [2005].” A copy of a revised
Exhibit B and Exhibit C are attached hereto. In all other respects the
Restricted Stock Award Agreements remain in full force and effect.
     (b) Cash Award Agreements. The Parties agree that the Cash Award Agreements
dated June 18, 2004 and June 15, 2005between the Executive and the Company
(“Cash Award Agreements”) shall be amended by replacing the phrase “a fraction,
the numerator of which is the number of months elapsed since May 1, 2004 (or
2005] (rounded up) and the denominator of which is 36” in lines 18 and 19 of
Paragraph 3(b) of the Cash Award Agreements with the phrase “the percentage set
forth in Exhibit C (Column (d)) corresponding to the number of months elapsed
since May 1, 2004 [2005].” A copy of a revised Exhibit B and Exhibit C are
attached hereto. In all other respects the Cash Award Agreements remain in full
force and effect.
     6. Certain Additional Payments by the Company.
     (a) In the event it shall be determined that as a result, directly or
indirectly, of any payment or distribution by the Company to or for the benefit
of the Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”), the
Executive would be subject to the excise tax imposed by Section 4999 of the Code
or any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax), then the Executive
shall be entitled to promptly receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
but excluding any income taxes on the Payment, the Executive is in the same
after-tax position as if no Excise Tax had been imposed upon the Executive;
provided, however, that the Gross-Up Payment shall be made only to the extent
that the total value of any payments or benefits received by the Executive under
this Agreement or any other plan or agreement with the Company (“Benefits”)
exceeds by 10 percent or more the dollar amount that is three times the
Executive’s “base amount” (as defined in Section 280G of the Code). If the total
value of Benefits exceeds by less than 10 percent the dollar amount that is
three times the Executive’s “base amount,” then no Gross-Up Payment shall be
made and Benefits shall be capped at the amount that is $1 less than three times
the Executive’s “base amount.”
     (b) Subject to the provisions of Section 5(c), all determinations required
to be made under this Section 5, including whether or when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determinations, shall be made by the Company’s
Independent Public Accounting Firm (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of receipt of notice from the

5



--------------------------------------------------------------------------------



 



Executive that there has been a Payment or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 5, shall be paid to the Executive within
five business days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion that failure to report the
Excise Tax on the Executive’s applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. Any determination
by the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 5(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim,     (ii)   take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company,    
(iii)   cooperate with the Company in good faith in order to effectively contest
such claim, and,

6



--------------------------------------------------------------------------------



 



  (iv)   permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 5(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 5(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 5(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
     7. Mitigation and Set-Off. Executive shall not be required to mitigate
Executive’s damages by seeking other employment or otherwise. The Company’s
obligations under this Agreement shall not be reduced in any way by reason of
any compensation or benefits received (or foregone)

7



--------------------------------------------------------------------------------



 



by Executive from sources other than the Company after Executive’s Employment
Termination, or any amounts that might have been received by Executive in other
employment had Executive sought other employment, except for the termination of
benefits under a Welfare Benefit Plan pursuant to Section 1(c)(ii) hereof.
Except as expressly provided in section 1(c) of this Agreement, Executive’s
entitlement to benefits and coverage under this Agreement shall continue after,
and shall not be affected by, Executive’s obtaining other employment after his
Employment Termination, provided that any such benefit or coverage shall not be
furnished if Executive expressly waives the specific benefit or coverage by
giving written notice of waiver to the Company.
     8. Litigation Expenses. The Company shall pay to Executive all
out-of-pocket expenses, including attorneys’ fees, incurred by Executive in the
event Executive successfully enforces any provision of this Agreement in any
action, arbitration or lawsuit.
     9. Assignment, Successors. This Agreement may not be assigned by the
Company without the written consent of Executive but the obligations of the
Company under this Agreement shall be the binding legal obligations of any
successor to the Company by merger or other business combination, and in the
event of any business combination or transaction that results in the transfer of
substantially all of the assets or business of the Company, the Company will
cause the transferee to assume the obligations of the Company under this
Agreement. This Agreement may not be assigned by Executive during Executive’s
life, and upon Executive’s death will inure to the benefit of Executive’s heirs,
legatees and legal representatives of Executive’s estate.
     10. Interpretation. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Illinois, without regard to the conflict of law principles thereof. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
     11. Withholding. The Company may withhold from any payment that it is
required to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law.
     12. Amendment or Termination. This Agreement may be amended at any time by
written agreement between the Company and Executive. The Company may terminate
this Agreement by written notice given to Executive at least [two years] prior
to the effective date of such termination, provided that, if a Change in Control
occurs prior to the effective date of such termination, the termination of this
Agreement shall not be effective and Executive shall be entitled to the full
benefits of this Agreement. Any such amendment or termination shall be made
pursuant to a resolution of the Company’s Board of Directors.
     13. Financing. Cash and benefit payments under this Agreement shall
constitute general obligations of the Company. Executive shall have only an
unsecured right to payment thereof out of the general assets of the Company.
Notwithstanding the foregoing, the Company may, by agreement with one or more
trustees to be selected by the Company, create a trust on such terms, as the
Company shall determine, to make payments to Executive in accordance with the
terms of this Agreement.

8



--------------------------------------------------------------------------------



 



     14. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
     15. Arbitration. The parties initially shall attempt to resolve by direct
negotiation any dispute, controversy or claim arising out of or relating to this
Agreement or its breach or interpretation (each, a “Dispute”). For purposes of
this negotiation, the Company shall be represented by one or more of its
directors appointed by the Board of Directors. If the parties are unable to
resolve the Dispute by direct negotiation within 30 days after written notice by
one party to the other of the Dispute, either party may initiate a confidential,
binding arbitration to resolve the Dispute. All such Disputes shall be
arbitrated in Chicago, Illinois pursuant to the arbitration rules of J.A.M.S.
Endispute before a single arbitrator. (If, at the time of any Dispute, J.A.M.S.
Endispute has ceased to exist, all such Disputes shall be arbitrated in Chicago,
Illinois pursuant to the arbitration rules of the American Arbitration
Association before a single arbitrator.) Judgment upon any award rendered by the
arbitrator may be entered in any court having jurisdiction, and both parties
consent and submit to the jurisdiction of such court for purposes of such
action. Nothing in this Agreement shall preclude either party from seeking
equitable relief from a court of competent jurisdiction. The statute of
limitations, estoppel, waiver, laches and similar doctrines, which would
otherwise be applicable in any action brought by a party shall be applicable in
any arbitration proceeding, and the commencement of an arbitration proceeding
shall be deemed the commencement of an action for those purposes. The Federal
Arbitration Act shall apply to the construction, interpretation and enforcement
of this arbitration provision.
     16. Other Agreements. This Agreement supersedes and cancels all prior
written or oral agreements and understandings relating to the terms of this
Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first written above.

                      METHODE ELECTRONICS, INC.        
 
                    By:   /s/ Donald W. Duda                       Its:  
President and Chief Executive Officer    
 
                    EMPLOYEE:        
 
                    /s/ Douglas A. Koman                           Name: Douglas
A. Koman        

9